UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6929


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KANTON TALLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:05-cr-00207-1)


Submitted:    March 11, 2009                 Decided:   March 27, 2009


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kanton Talley, Appellant Pro Se.   John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, Richard
Gregory McVey, Assistant United States Attorney, Huntington,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kanton   Talley    seeks    to    appeal    the   district    court’s

order granting him a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).            In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.       Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding    is    criminal   in   nature     and     ten-day   appeal   period

applies).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                    Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The district court entered its order granting Talley’s

sentence reduction on May 2, 2008.                  The notice of appeal was

filed, at earliest, on May 20, 2008. *               Because Talley failed to

file a timely notice of appeal or obtain an extension of the

appeal period, we remanded this case to the district court for

the   court    to    determine      whether     Talley     could     demonstrate

excusable neglect or good cause to justify extending the ten-day

appeal    period.      In   accordance       with    our   remand    order,   the

      *
       Because Talley was incarcerated and not represented by
counsel, this filing date is determined pursuant to Houston v.
Lack, 487 U.S. 266, 276 (1988).



                                       2
district court received argument and evidence pertaining to the

issue   and    determined    that    Talley   had     failed   to    make   the

requisite showing.

            We have thoroughly reviewed the record and agree that

Talley has failed to demonstrate good cause or excusable neglect

to justify a relaxation of the ten-day appeal period called for

in Fed. R. App. P. 4(b)(1)(A).         See generally Bowles v. Russell,

551 U.S. 205, __, 127 S. Ct. 2360, 2363-66 (2007); United States

v. Mitchell, 518 F.3d 740, 750 (10th Cir. 2008).                Accordingly,

we dismiss the appeal.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court   and   argument    would   not    aid   the

decisional process.

                                                                     DISMISSED




                                      3